 264DECISIONSOF NATIONALLABOR RELATIONS BOARDJones a collective-bargaining agreement (Joint Exhibit 1)whichcontainedthe following provision:3.02 NEW EMPLOYEE:(a) It ismutually agreed that the Company shall notbe hampered in the selection of new employees.(b)New employees shall be on probation for a periodof 120 days and, if retained, their seniority shall startwith the date of the commencement of the 120-dayprobationary period. The probationary period may beextended beyond 120 days by mutual agreementbetween the Company and the Union.(c)Should the Company release or dismiss a newemployeewithin the probationary period, suchrelease shall not be subject to review through thegrievance procedure.During his employment with the Water Company Jonesdid not join the Union nor did he engage in either union orantiunionactivity. In July, Jones was promoted to thepositionof utility man. This promotion occurred when avacancy arose and Jones, pursuant to section 319(f)(2) ofthe collective-bargainingcontract, bid for the job. Joneswas the only bidder for the job of utility man and was giventhe job. Tuesday, August 2, was a general primary electionday in Missouri. Between 9 and 9:30 a.m. on that dayJones asked his foreman, George W. Daffron, if he couldleaveabout one-half hour early (quitting time was4:30 p.m.) to vote. Daffron gave him the permission. Jonesdidnot,however, leave the plant property untilapproximately 4:20 p.m. The next day Daniel F. Moroney,superintendent of the Water Company's plants, advisedDaffron that he had decided not to qualify Jones at the endof his probationary period and Jones was given notice ofterminationon Friday, August 5, the end of the pay periodand also payday.It is the contention of the General Counsel that Joneswas discharged for asserting his right to have time off tovote under the terms of the contract between the WaterCompany and the Union. This contract contains thefollowing clause:3107JURY ORELECTION DUTY (b):Any person entitled to vote at any election heldwithin this State, or any primary election held inpreparation for such election, shall on the day of suchelection,be entitled to absent himself from anyservices or employment in which he is then engagedor employed, for a period of three hours between thetime of opening and the time of closing the polls forthe purpose of voting; and any absence for suchpurpose shall not be sufficient reason for thedischarge of or the threat to discharge any suchperson from such services or employment; and suchemployee, if he votes shall not, because of soabsenting himself, be liable to any penalty, nor shallany deduction be made on account of such absencefrom hisusualsalary or wages; provided, however,that request shall be made for such leave of absenceprior to the day of election, and provided further, thatthis section shall not apply to a voter on the day ofelection if there be three successive hours, while thepolls areopen, in which he is not in the service of hisemployer. The employer may specify any three hoursbetween the time of opening and the time of closingthe polls during which such employee may absenthimself as aforesaid.The General Counsel and Jones admit that he did notmake any written request on the day preceding theelection as required by the contract.2Respondent offered the testimony of SuperintendentMoroney to the effect that the decision to discharge Joneshad been made by him prior to the request made by Jonesfor time off to vote and had been based on reports receivedby him from Jones' supervisors, Henry Curtis Ray (whenJones was a groundsman), George Daffron (when Joneswas a utility man), and from Arthur M. Tate, the overallsupervisor of maintenance. I find all four witnessescredible, and I particularly accept Moroney's testimonythat the decision not to qualify Jones had been made priorto August 2 although it was not communicated to Daffronuntil August 3.B.ConclusionsThe General Counsel's theory of the case is precise, i.e.,that Respondent violated its contract with the Union bydischarging Jones for exercising his right to take time tovote.The record is clear that Jones did not make anyrequest in writing on the day preceding the election fortime to vote as required by the contract. Since he was,however, granted time to vote, it is assumed that thiscondition was waived by his employer. I do not find that hewas discharged for exercising this right. He was absentonly for 10 minutes prior to his ordinary quitting time andthe testimony establishes that his foremen were notenthusiastic about his job performance. I credit thetestimony of Moroney that he had decided not to qualifyJones prior to August 2. If so, then it cannot be held thatJones was discharged for seeking time to vote despite thetestimony in the record that Jones' foreman wasdispleased at the request. It is also a matter of record thatRespondent had consistently abided by its contractualobligations in this respect.RECOMMENDED ORDERIt is recommended that the complaint be dismissed inits entirety.sRespondenthas a writtenform for employees to fill out forvotingtime(Resp. Exh. 1).Hercules Packing CorporationandTextileWorkers Unionof America, AFL-CIO. Case3-CA-2759.March 7,1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND ZAGORIAOn July 13, 1966, Trial Examiner James V.Constantine issued his Decision in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease anddesist therefrom and take certain affirmative action,163 NLRB No. 35 HERCULES PACKING CORP.as set forth in the attached Trial Examiner'sDecision.The Trial Examiner further found that theRespondent had not engaged in certain other unfairlaborpracticesalleged in the complaint, andrecommended that those allegations be dismissed.Thereafter,the Respondent filed exceptions to theDecision and a brief in support thereof.The GeneralCounsel also filed a brief in support of limitedexceptions to the Decision.Pursuant to the provisions of Section 3(b) of theNational Labor RelationsAct, asamended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has considered theentire record in this case,includingtheTrialExaminer'sDecision,the exceptions,and briefs, andherebyadopts the findings,conclusions,andrecommendationsof theTrialExaminer to theextent consistent herewith.The Trial Examiner found that the Respondentviolated Section 8(a)(1) and(5) of the Act byrefusingto recognize and bargain with the Union on the basisof the Union's showing of a majority of cards. Inreaching this conclusion,the Trial Examiner was ofthe view that the Respondent had the burden, whichithad not satisfied,of coming forward with proofthat it had a substantial and reasonable ground fordoubting the validity of the Union'smajorityshowing.We donot agree that the burden thus laywith the Respondent to support its assertion of agood-faithdoubt of the Union'smajority status.Rather,the burden is upon the General Counsel toestablish that the employer in bad faith declines torecognizeand bargain withtheUnion.'Uponconsideration of the entire record in this case, wefind that the General Counsel has not sustained hisburden.The record,as more fully discussedby the TrialExaminer,shows that on the morning ofSeptember2, 1965,James E. Ryan, an Internationalrepresentativeof the Union,accompaniedby UnionVicePresident Garnold Richards,called on DonaldRueger,Respondent's president.Ryan informedRueger that "I'm here to make a demand upon youand to inform you that the TextileWorkers ofAmerica represent a majority of your employees andwe want to be recognized as the collective-bargainingagentfortheproductionandmaintenance employees."Ryan was holding theauthorization cards in his hand,and told Rueger thattheywere "willing to submit proof" and that theyISee John PSerpa,155 NLRB 99 (1965)2The election, which was held on September 16, resulted in 22votes for and 53 votesagainstthe Union Upon objections to theelectionfiled by the Union, the Board found that certainstatementsin the speech exceeded the permissible bounds of265had the evidence with them if he cared to look at it.Rueger replied, "You say you represent a majority ofthe people.Well, I have heard that before. Andapparently it wasn't true then and I am not sure thatit istrue now." Although refusing Ryan's demand,Rueger referred him to Respondent's counsel,Dwight Campbell, Jr.Later that morning Campbell telephoned Ryan.During their conversation, Campbell alluded toRyan's earlier display of authorization cards. Ryancommented that he was repeating his demand andoffer to submit proof to Campbell, who replied thathe did not believe in card counts because somethingmight later develop to "embarrass us." However,Campbell asked Ryan to file a representationpetition and said the Respondent would consent to aquick election. Pursuant to this discussion and onthe same day, the Union filed its representationpetition in Case 3-RC-3740. At a meeting onSeptember 7, 1965, it was agreed by the parties, aspart of a stipulation for consent election, that anelection would be held on September 16.On September 14, 2 days before the election, theRespondent's president addressed the employees.Thisspeechcontainedsome impermissiblestatements which we find, as did the Trial Examiner,were violative of Section 8(a)(1) of the Act.'However, not every act of misconduct necessarilyvitiates a respondent's good faith in questioning aunion'smajority status and requesting a Boardelection.'Rather, the Board evaluates the facts ofeach case to determine whether the General Counselhasdemonstrated that the particular conductjustifies the inference that the employer acted in badfaith.On the record of the instant case, we are unable toconclude that the Respondent acted in rejection ofthe collective-bargaining principle or to gain time inwhich to undermine the Union and dissipate itspurported majority. Since it thus appears that theviolationsof the Act here found are not trulyinconsistent with a good-faith doubt that the Unionrepresented a majority of the employees, we areunable to conclude that the Respondent's refusal tobargain was unlawful. Accordingly, we shall dismissthecomplaint insofar as it alleges that theRespondent violated Section 8(a)(5) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodified below, and hereby orders that Respondent,Hercules Packing Corporation, Alden, New York, itscampaign propagandaand ordereda new electionHowever,following the filing of the charge in this case, the Union withdrewits petition'Hammond & Irving, Incorporated,154 NLRB 1071 Cf,N L R.B v Flomattc Corporation,347 F 2d 74,77-79 (C A 2) 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order, as herein modified:1.Delete paragraph 1(a) of the Trial Examiner'sRecommended Order, renumbering paragraphs 1(b)and 1(c) as new paragraphs 1(a) and 1(b),respectively.2.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order, renumbering paragraphs 2(b)and 2(c) as new paragraphs 2(a) and 2(b),respectively.3.Delete from the notice attached to the TrialExaminer's Decision and marked "Appendix" thefirst indented paragraph beginning with the wordsWE WILL, upon request,. .."Member Fanning, dissenting in part:Iagree with my colleagues that the Respondentengaged in conduct in violation of Section 8(a)(1).However, I would also find that this conduct of theRespondent involving as it did threats of dischargeand loss of benefits not only prevented the holding ofa free election but also demonstrates that theRespondent was not acting in good faith when itquestioned the Union's majority status. Accordingly,Iwould find that the Respondent violated Section8(a)(5)of the Act and issue the appropriatebargaining order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is anunfair labor practicecase,brought under Section 10(b) ofthe National Labor Relations Act (29 U.S.C. 160(b)), hereincalled the Act. It was generated by a charge filed onSeptember 27, 1965, by TextileWorkersUnion ofAmerica,AFL-CIO,againstHerculesPackingCorporation. A complaint based on that charge issued onMarch 30, 1966. In substance the complaint alleges thatHercules Packing Corporation, herein also called theRespondent or the Company, has committed unfair laborpractices encompassed by Section 8(a)(1) and (5), and thatsuch conduct affects commerce within the meaning ofSection 2(6) and (7) of the Act. Respondent has answeredadmittingcertainfactsbutputtinginissuetheperpetration of any unfair labor practices.Pursuantto due notice, this case came to be heard andwas heard before me on May 4, 5, and 6. 1966, at Buffalo,New York. Allpartieswererepresentedatandparticipated in the hearing and were granted fullopportunity to offer evidence,examine andcross-examinewitnesses,present oral argument, and submit briefs.Respondent and the General Counsel have submittedbriefs. Respondent'smotionsto dismiss were denied at thehearing.The issues in this case are.(1)Whether TextileWorkersUnion of America,AFL-CIO, represented an uncoerced majority of theCompany's employeesin a unitadmittedly appropriate.(2) If so, whether Respondententertaineda good-faithdoubt of that majority.(3)Whether an election should be held on the pendingpetition of the Charging Party before Respondent will beobligated to recognize and bargain with it.(4)Whether a speech and two letters, or any of them, ofRespondenttoitsemployeesconstituteillegalinterference, restraint, or coercion of such employees.Upon the entire record in this case, and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.AS TO JURISDICTIONHercules Packing Corporation, a New York corporation,is engaged at Alden, New York, and in Conneaut, Ohio, inmanufacturing, selling, and distributing industrial rubberproducts and related products. Employees at the Ohioplant are represented by United Steel Workers. Only theAlden plant is involved in this proceeding. During the yearpreceding March 30, 1966, said Alden plant shipped goodsvalued in excess of $50,000 directly to points outside theState of New York. I find that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct, and that it will effectuate the purposes of the Act toassert jurisdiction over Respondent in this proceeding.II.THE LABORORGANIZATION INVOLVEDTextileWorkers Union of America, AFL-CIO, hereinalso called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Refusal to Recognize and Bargain1.The Union's campaignJames E. Ryan,an Internationalrepresentative of theUnion, undertookto organizethe Company's productionandmaintenanceemployees in the middle of August1965.'A meeting for employees was held by Ryan onAugust 24 at Chet's Tavern in nearby Depew, New York.About 12 attended. Ryan distributed union designationand membership cards to them. All 12 signed cards at themeeting and then handed them to Ryan. These 12 are:Edna Folger, Joe Gold, Jr., Bruce Green, Edward Herkey,Marion Hunt, Wayne G. Mang, Norman Rudolph, Jr.,James R. Saupe, Douglas Schlaback, Paul A. Woronowski,Konrad Holz, and Allen Tyll. They were turned over byRyan to the NLRB Regional Office in Buffalo onSeptember 2.A second meeting of employees was held by Ryan onSeptember 1 at the Alden Grill in Alden, New York. AtthismeetingJames Tyll signed a union card and gave it toRyan. Between August 24 and September 1 employeeNorman Rudolph had successfully solicited about 25 or 30other employees to sign such cards. Rudolph gave thesecards to Ryan. By the end of September 1 Ryan had in hispossessiona total of 43 cards signed by employees in theunit.2.The Union's demand for recognitionOn September 2 Ryan, accompanied by Union VicePresidentGarnold Richards, called at the Company's'All dates mentioned hereafter refer to 1965 except whereotherwise noted HERCULES PACKING CORP.267plant in Alden in the morning. They were received byCompany President Rueger who was informed by Ryanthat "I'm here to make a demand upon you and to informyou that the Textile Workers of America represents amajority of your employees and that we want to berecognized as the Collective Bargaining Agent for theproduction and maintenance employees. And we'd like tosit down and negotiate a contract with you." Continuing,Ryan told Rueger that "We were willing to submit proof,we had the evidence with us if [you] cared to look at it."Rueger replied "No" and that "All our labor relations arehandled by our attorney, Campbell." After furtherconversation it was agreed that Rueger would get in touchwith counsel Campbell in about an hour and that Ryanwould hear from Campbell shortly thereafter.President Rueger testified that Ryan told him the Union"represented a majority of the people who work in theplant" and asked for "a meeting to talk about working outa contract with us." Rueger replied, "You say you have amajority ... I have heard that before. And apparently itwasn't true then, and I'm not sure that this is true now."No one mentioned cards or proof of majority, according toRueger. Then Rueger called Campbell telling him that theUnion again claimed a majority and that Rueger hadreferredtheUnion to Campbell who conductednegotiations for the Company.2While Ryan was talking to President Rueger in theabove conversation, I find that he held in his hand the 39union designation cards mentioned above. Ryan alsoasked Rueger for, but was denied, permission to talk to acommittee of employees at the plant.Later in the morning of September 2, Respondent'scounsel, Campbell, telephoned Ryan. Campbell statedthat he understood Ryan had been a "busy boy thismorning running around knocking on doors with hands fullof blue cards." Ryan replied that this was true as he had"just finished" demanding recognition of Rueger in aproduction and maintenance unit and had "offered proof"to Rueger. Continuing, Ryan said, "I'm making the samedemand upon you and offering proof." Campbell repliedthathedidnotbelieve in card counts because"something" may later develop to "embarrass us," butexpressed willingness to consent to a quick election. TothisRyan replied that, since he was demandingrecognition, the Company was free to file an RM petition.Campbell agreed that he probably would have done so butwasprevented from doing this because he wasexceptionally busy; and requested Ryan to file an RCpetition, promising to a "consent meeting" as quickly aspossible.Ryan agreed to this "quick consent meeting"provided it resulted in a "quick election." Campbellassured Ryan that a quick election "could be arranged."Respondent's evidence substantially confirms Ryan'stestimony except that Rueger testified that Ryan did notoffer to prove the Union's majority. In this respect I creditRyan. A contrary finding is not required because Ryan inan affidavit failed to mention an offer to prove a majority.See Respondent's Exhibit 1, pp. 3-4. This is because Icredit Ryan's oral testimony. Further I credit Ryan thatwhen Campbell called him on the telephone Campbellreferred to Ryan having his "hands full of blue cards,"which, I find, are union cards. Campbell could only havelearned of these cards from Rueger, who had just calledhim about Ryan's visit. Hence Rueger must have been toldby Ryan of the cards and, I find, of an offer to prove thatsuch cards constituted a majority of employees in the unit.As a result of the foregoing conversation, an informalmeeting of the parties was held at the Board's Buffalooffices on September 7. Ryan, who was present, againdemanded recognition of the Company's counsel,Campbell, who was also present. The latter replied that,since Ryan had "two years to be signing these people up inginmills,"Campbell needed a week "to turn themaround." Union Representative Richards, who was alsopresent, praised the high caliber of the employees anddenied that they "hang out in gin mills." It was agreed bythe parties at this meeting that an election would beconducted on September 163.The Union'smajorityAs described above, Union Representative Ryan washanded signed cards by 12 employees at a meeting held atChet'sTavern in the town of Depew on August 24.Although some employees had drunk beer before themeeting opened,none of them drank any beer during themeeting.At the meeting Ryan also handed additionalblank cards to the employees,whom he exhorted to solicitother employees to sign at the plant.Ryan told employeespresent that the purpose of the cards was to designate theUnion, TextileWorkers of America, as the collective-bargaining agent of the production and maintenanceemployees;that the Union had lost elections at the plant inthe past; and that"this time" the Union was going to "do itdifferently"by "very definitely going" to make a demandupon the Company as soon as "majority status" was"reached."Further, Ryan told them that,if the Unionbecame bargaining agent,individual employees would beprecluded from negotiating with the Company exceptthrough the Union.Further,Ryan told them that the Union would attempt tonegotiate a bonus, which the Company had informed themwould not be paid that year,to be given as wages, so that itwould be reflected in weekly earnings rather than causethem"to wait till Christmas to find out if they were goingto get a bonus."Ryan also stated that the Union wouldattempt to negotiate a general wage increase and a jobclassification system to eliminate"inequities."Thesestatements,I find,constitute campaign propaganda, andnot guarantees.Conren, Inc.,156 NLRB 592. Hence I findno impropriety therein tainting the validity of signed cardsobtained at the August 24 meeting.Ryan further told them at that meeting there would beno initiation fee, which,under the constitution of theUnion, could not be less than $1,for those signing up thenor before a contract was executed.But I find, consonantwiththepertinentBoardadjudications,thattheunconditional foregoing of initiation fees during anorganizingdrive is proper and, therefore,willnotundermine the validity of cards designating the Union.Ottenhetmer&Co.,144 NLRB 38, 46, and cases therecited,enfd. 334 F.2d 581(C.A.D.C.).As found above, Ryan met with employees again onSeptember 1. At that time he had signed cards from amajority of employees and notified those present that he2 It may be noted that, in his call to Campbell, Rueger omittedallusion to his statement toRyan that he (Rueger) doubted theUnion's majority Thisisbut an instanceof oversightYet theRespondentmakes muchof the fact that Ryan in his affidavit failsto mention offer to Rueger of proof of majority although he (Ryan)testified that he made such offer As found elsewhere, I creditRyan's oral testimony that he made such offer to prove majority 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould make a demand on the Company for recognition thenext morning because he had such majority.None of the foregoing facts impeaches the validity of thecards offered through Ryan. Hence I find that these cardsare not infected by fraud, coercion, or misrepresentation.SeeN.L.R.B. v. Gotham Shoe Mfg. Co.,359 F.2d 684(C.A. 2). Further, I find that these cards are properlyauthenticated.Taitel & Son,119 NLRB 910, 912, enfd. 261F.2d 1 (C.A. 7), cert. denied 359 U.S.944;N.L.R.B. v.Hunter Engineering Co.,104 NLRB 1016, 215 F.2d 916,923 (C.A.8); Aero Corp.,149 NLRB 1283, 1287;NorthwestEngineering,158 NLRB 624. Accordingly, I find that thecards of the following 11 employees will be counted incomputing the Union's total number of valid cards: Folger,Gold, Green, Herkey, Hunt, Mang, Norman Rudolph, Jr.,Saupe, Schlabach,Woronowski, Tyll.Mang quit onMarch 26, 1966, Saupe on December 1, 1965, andSchlaback on November 19. But this does not destroy thevalidityof their cards. Tyll's is dated September 1erroneously.Norman Rudolph solicited employees to sign uniondesignation cards. He succeeded as to employees EmmaAylsworth and Anna James on about August 26 or 27.Each thereafter handed him a signed card. Nothing in therecord impugns the validity of these two cards. Further, Ifind they have been properly authenticated by Rudolph.Accordingly, I find that the cards of Aylsworth and Jameswill be counted in ascertaining the Union's total number ofvalid cards.Employee Emil Gruca signed a union card aboutAugust 26.He left the employ of Respondent onNovember 12, 1965. I find that nothing in the recorddestroys the validity of Gruca's card. In addition, I findthat Gruca's loss of employee status in November does notdetract from such validity, since he was an employee whenthe Union made demands for recognition on September 2and 7 Accordingly, Gruca's card will be counted.Gruca also obtained signed cards from employees RuthKlier and Margaret Nuwer about August 26 and JosephineKrempa and Lottie Nowalk about August 27. He hadpreviously distributed blank cards to them, telling eachone to sign if she wanted a union and not to sign if she didnot.He also told them a union would be better on"benefits," giving as an example some discriminatorytreatment as to him on job training at company expense,and stated he was for the Union. All but Krempa signed inhis presence. I find Krempa's card properly authenticated.After he received the four signed cards Gruca turned themover to Norman Rudolph. I find that Gruca's statements totheseemployeesdonotamounttofraud,misrepresentation, coercion, or other misconduct affectingtheir validity. Hence I find these four cards are valid andthey will be counted.Employee Dennis Petschke printed his name to a cardat the union meeting of August 24. Then he gave it toUnion Representative Ryan at the meeting. AlthoughPetschke's name is printed on the card, I find that heintended such printing to constitute his signature. Sinceno evidence has been adduced which would infect thiscard, I find it valid and it will be counted.Petschkealsodistributedblankcards to someemployees.He received signed cards from employeesHelen Czaya and Geraldine Wysocki on about August 26.He observed Czaya sign her card. I find Wysocki'sproperly authenticated. Employee Norman Rudolph hadgiven him the blank cards. Petschke told these employeesthat "if we wanted a union to represent us, we had to havea majority of the people to have an election," and that thecard was "to get the Union." After obtaining these signedcards, Petschke gave them to Norman Rudolph. I find thecards of employees Czaya and Wysocki are valid and willbe counted. Although Petschke referred to an election,thisdoes not detract from the validity of the cards,because an election was not mentioned as the sole purposeof the card.N.L.R.B. v. Gotham Shoe Mfg. Co.,359 F.2d684 (C.A. 2);N.L.R.B. v. Cumberland Shoe Co.,351 F.2d917 (C.A. 6).Moreover, the cards clearly state theirpurpose, and no evidence has been proffered to show thatthe employees did not comprehend the plain meaning ofthe text.General Steel Products,157 NLRB 636. "The veryact of signing ... calls for a finding that the employeeknew what he was doing."Jas.H. Matthews & Co. V.N.L.R.B.,354 F.2d 432 (C.A. 8). In my opinionN.L.R.B. v.Peterson,342 F.2d 221 (C.A. 5), is distinguishable.The validity of the card of employee Konrad Holz wasvigorously contested. Holz printed his name, address, andtelephone number, on a card dated August 24, 1965 (G.C.Exh. 7(L)) I find that he also inserted the date on saidcard.These acts he executed at theunionmeeting ofAugust 24 held at Chet's Tavern in nearby Depew andthen gave the card to "one of the boys" who collected thecards there. Holz also testified that he had signed a caid inthe Union's prior campaign (in 1963) at the plant becausehe was at that time "scared" and because he was in 1963told "the green card is only for an election ... the card isnothing important" and 50 percent was needed for anelection. He further testified that by placing his name onthe 1965 card he did not accept "membership" butintended "only that there be an election in the plant," andthat he both read and did not read the present (1965) cardbefore executing it. Finally, Holz testified that he did notconsider the printing to be his signature but "only to givemy address."It ismy opinion, and I find, that no misrepresentation,fraud, or coercion was practiced upon Holz to obtain hisexecution of the card. The fact that an election wasmentioned to him in 1963 as the only purpose of signing inconnection with a card signed then, that he was scared in1963, and that he was informed in 1963 that the card wasnot important, is too remote to affect the validity of his1965 card, and I so find. Moreover, the plain words on thecardarecontrollingevidenceoverhissubjectiveunderstanding.International Union, UAW (Aero Corp.) v.N.L.R.B.,363 F.2d 702 (C.A.D.C.). Moreover, I find thatthe printing of the card constitutes a signature thereto, andthat it was not intended "only to give my address." This isbecause Holz also testified that he intended that the cardbe used for an election, a fact inconsistent in that it was tobe utilized only to record his address. And I further findthat failure to read the card (S.E. Nichols,156 NLRB1201) and his subjective intent to have the card used onlyfor an election do not render his card nugatory(GeneralSteel Products157 NLRB 636;N.L.R.B. v. CumberlandShoe,351 F.2d 917 (C.A.6);Bernard S. Happach v.N.L.R.B.,353 F.2d 629 (C.A. 8)), especially since he hasnot repudiated or sought to cancel the card.Jas.H.Matthews Co. v. N.L.R.B.,354 F.2d 438 (C.A.2); TinsleyDairy,142 NLRB 683, 686;Conren, Inc.,156 NLRB 592.And Holz' thoughts or afterthoughts in executing the cardmay not override the plain language on his card.Gary SteelProducts,144 NLRB 1160;N.L.R.B. v. Gotham Shoe,359F.2d 684 (C.A. 2).Accordingly, I find that the card of Holz is a validdesignation of the Union and will be counted. HERCULES PACKING CORP.269Employee Allen J. Rudolph signed a card. It is datedAugust 25. He received and signeditat a union meetingheld in Depew, New York. Then he gave it to a unionrepresentative present. He had a drink of beer at the barbefore the meeting started. Nothing in the record impugnsRudolph's card. Accordingly, I find it is a valid designationof the Union and that it will be counted. Rudolph alsosolicited two other employeesto signa card, i.e., JoyceBetz and Margaret Gerhart. One of the girls gave him bothsignedcards, dated August 25, later in the day.Another employee who signed a card is Terry Landers.It isdated August 26. He received it from Kenneth Wrightthe day before. Aftersigningit,Landers returned it toWright. In his testimony, Landers said that he heard manypeople in the plant mention that if the Union obtained amajority "we would have a vote." This last statement doesnot vitiate the card of Landers.N.L.R.B. v. Gotham ShoeMfg. Corp., supra(C.A. 2). And the record is barren of anyother evidence which may be found to amount to fraud,misrepresentation,coercion,orothermisconduct.Accordingly, I find that the card of Landers is valid andwill be counted.Josephine LaPiana signed a card dated August 26. Itwas handed to her by Kenneth Penman. At first LaPianatoldPenman that she did not want to be bothered.However, "in order to keep him from pestering," LaPiana"took the card and signed it and got it over with." Later inthe day LaPiana returned the signed card to Penman. Inmy opinion thispersistenceof Penman, absent evidence ofmisbehavior accompanying his solicitation, does notvitiateLaPiana's card. This is particularly true sinceLaPiana did not immediately return the card after shesigned it and she has not requested its cancellation.Conren, Inc.,156 NLRB 592. Accordingly, I find thatLaPiana's card is valid and it will be counted, since herthoughts or afterthoughtsin signingmay not contradict theclear language set forth on the card.N.L.R.B. v. GothamShoe, supra; General Steel Products, supra.Carl Gagliardi signed a card on August 25 given to himon the same day by Joe Gold. I find it is valid and will becounted.Norbert Schmitt also signed a card on August 26. It wasgiven to him the day before by Kenny Penman, who toldhim a few employees were thinking of forming a union and,if Schmitt was interested, to sign the card and return it toPenman. I find that Schmitt's card is valid and it will becounted.MaryHoffman signed a card which is dated"8/27-1965." It was given to her by employee WayneMang. Although she did not, at the hearing, recall whenshe signed it, she testified credibly that she filled in thedate and all other blank spaces. Hence I find that sheexecuted the card on August 27. When Mang gaveHoffman the card he asked her to sign it. I find noimproper conduct was used to obtain Hoffman's signature.Accordingly, I find that Hoffman's card is valid and it willbe counted.BettyGeorge signed a card which bears the date"8/26-1965." Since she filled in all blank spaces, includingthe date, I find that she signed it on August 26. She "justsigned it so that they'd leave me alone and I wouldn't haveto be bothered with it any more." This she did some timeafter receiving the card. On this testimony I find thatGeorge's card is valid and it will be counted.N.L.R.B. v.Gotham Shoe Mfg. Co., supra.Anna Cieszki signed a card and filled in all blanks,including the date "8/27-1965." Jack Rudolph gave it toher, telling her if she wanted to join the Union "wewouldn't be pushed around" and "we will be making moremoney." After signing it, she returned the card toRudolph. In my opinion, Rudolph's statement is legitimatecampaign propaganda and does not detract from thevalidity of the card.Conren, Inc., supra.On this evidence Ifind that Cieszki's card is valid and will be counted.Margaret Gerhart signed and filled in all blanks on acard which she dated "8/25-1965." She received it fromAllenRudolph, who is her leadman or setup man. Ifmaterial, I find that the evidence is insufficient toestablish that Rudolph is a supervisor within the meaningof Section 2(11) of the Act. Rudolph asked her to sign it ifshe liked. He also told her if there were enough blue cardsthe Union would come in "and talk over with us what theywould do." After signing it, she returned it to Rudolph.Nothing in the evidence points to any objectionableconduct by Rudolph in soliciting Gerhart's signature.Accordingly, I find her card is valid and it will be counted.Joyce Betz signed a card and filled in all blanks on acard which she dated "25th August 1965." It was given toher by Allen Rudolph at the same time he gave one toMargaret Gerhart. Rudolph asked if Betz and Gerhartwould be interested in hearing about the Union and what ithad to offer and, if so, to sign and return the card to him.Betz did so. I find that the card of Betz is valid and it willbe counted.Janet Merkel filled out and signed a card bearing thedate "8/26/1965." However, she did not insert the date. Itwas presented to her by employee Edna Mae Folger.Although Merkel could not recall when she executed thecard, I find it was not later than 1:01 p.m., September 2,since it bears the official stamp of the NLRB RegionalOffice that it was received on that date and that time. But Ifurther find that it was in possession of the Union onSeptember 2 when the demand for recognition was madeupon Respondent.When Folger gave the card to Merkel, Folger asked herto sign it. When Merkel replied she was in a hurry, Folgertold her not to worry and to return it later. For a couple ofdays Folger "kept after [Merkel] for the card backsigned." Folger also told her "they just wanted enoughcards signed so that they could have the Union come in fora vote, that no one would know who signed a card, that itdidn't really mean that much." A couple of days laterMerkel gave Folger the completed card. I find that Merkelhad plenty of time to comprehend the plain meaning of thetext of the card; that at no time did Merkel attempt torepudiate her card; and that a vote was not mentioned asthe sole purpose of the card. Although Merkel at one pointtestified that Folger told her the sole purpose of the cardwas to obtain an election, she also testified that when shereceived the card something was said about needing amajority for the Union to get in. Hence, I do not creditMerkel that the sole purpose of the card was to obtain avote.Accordingly, I find that Merkel's card is valid andwill be counted.N.L.R.B. v. Gotham Shoe Mfg. Co., supra.Margaret Martin filled out, dated, and signed a card onAugust 25. It was given to her either by Douglas Schlabachor James Saupe. Nothing in the record successfullyattacks the validity of this card. Hence I find it is valid,and it will be counted.Ronald Czosnyka completed and signed a card onAugust 25. It was given to him about a week before byemployee Paul Woronowski. The record discloses nothingto impugn the validity of this card. So I find it is valid andwill be counted.Kenneth Penman filled in and signed a card onAugust 25. He did not fill in the words "Main-32" after 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe printed word "DEPARTMENT." But this does not vitiatethe card. S. E.Nichols Co., supra.After completing thecard Penman placed it on employee Saupe's desk. Saupewas not present at the time. At least one day intervenedbetween the day he received the card and the day Penmanexecuted it. I find that it is not fatal that Saupe was notpresent when the card was placed on his desk, since itbears an NLRB official stamp indicating it was receivedby the Regional Office on September 2. Nor do I findanything in the record which otherwise demolishes thevalidity of the card. Hence, I find that it is valid and it willbe counted.Michael Scott completed, signed, and dated a card onAugust 25 It was given to him by Wayne Mang. Fromgeneral talk prior to this Scott "understood" that, if heSigned the card, "the Union would be able to represent us.so that we could possibly have an election to elect theUnion in ... we needed a certain percent to have theUnion represent us until electiontime."However, theperson who handed him the card merely told him, "This istheblue card. You should sign it if you want arepresentative." At another point in his testimony Scotttestified that Jack Rudolph told him "we had to have acertain percentage of the cards.either to get theelection or sign the card-to get the Union in." I find thatan election was not mentioned as the sole purpose of thecard.Hence, this alone does not invalidate the card.N.L.R.B. v. Gotham Shoe Mfg. Co., supra.Scott was alsotold "possibly we could get better wages and may be betterconditions." This latter statement, I find, is campaignpropaganda which does not destroy the validity of thecard.Conren, Inc., supra.It follows, and I find, that Scott'scard is valid. It will be counted.Kenneth Wright signed and filled in a card. It is dated"8/27-1965," but he did not insert the date. Although hedoes not recall when he received or signed it, Wrighttestified that he had the card in his possession for a weekbefore executing it. After signing it, he turned it over toDouglas Schlabach or James Saupe. Since the card bearsin official stamp of the NLRB Regional Office noting itsreceipt on September 2, and since Union RepresentativeRyan gave all his cards to that Regional Office, it isreasonable to infer-and I do so-that Wright signed hiscard and it was in the possession of the Union before theUnion made its demand for recognition on September 2.Further, I find that no misconduct occurred to induceWright to sign. Accordingly, I find that his card is validand will be counted.DoloresBerlinski filled in and signed a card onAugust 25. She received it from Paul Woronowski, whotold her no one would know if she signed it. He also askedher if she wanted"to sign acard for the Union" because"they needed a certain majority for the Union to come in.and after this, there would be a vote." Some time afterthis Union Representative Ryan had visited her home andtold her something "about better wages if the Union camein," what the Union "would do for us," and that nobodywould know she had signed a card. On the foregoingevidence, I find that Berlinski's card is valid and will becountedAnthony Stellbrecht completed and signed a card aboutAugust 25. It was given to him by Douglas Schlabach orJames Saupe, who told him to fill it out if he'd "like to seea Union in here ... to get a vote ... they had to have acertain amount to have a vote." After reading it he did fillit out and sign it. I find that Stellbrecht was not told thatthe only purpose of the card was to obtain a vote. Hence, Ifind the card valid, and it will be counted(N.L.R.B. v.Gotham Shoe Mfg. Co., supra)even though I am awarethat some element of fraud enters into a solicitation of asignature "to have a vote" when a vote is not contemplatedby the organization relying upon the card as designating itas collective-bargaining agent. But such fraud, it has beenheld, will not override the plain words of the card, if thefraud does not comprehendan electionor vote as the solepurpose of the card.Jas. H. Matthews & Co. v. N.L.R.B.,354 F.2d 432 (C.A.8);N.L.R.B. v. Gotham Shoe Mfg. Co.,supra(C.A. 2).Arthur Dombrowski filled out and signed a card onSeptember 9. He started work on September 7. When thecard was handed to him, he was told "a union was trying toget into the shop." He was also asked to sign so that"enough of the cards [would] get an election." I findas in the case of Stellbrecht, that the sole purpose of thecardwasnottoobtainanelection.However,Dombrowski's card will not be counted in ascertainingwhether the Union had a majority on September 2 or 7,sinceitwas not delivered until September 9. However, itwill be counted in connection with the Union's continuingdemand after September 9, as I find that the Union'sdemand for recognition was a continuing one.Henry SpenCo.,150 NLRB 138,139;Scobell Chemical Co. v. N.L.R B.,267F.2d922 (C.A. 2).AlthoughDombrowski leftRespondent's employ in January 1966, I find this does notimpair the validity of his card on and after September 9.Geraldine Wysocki completed, signed, and dated a cardon August 26. It was given to her by Dennis Petschke aday or two before this. As no evidence was adduced which,fairly construed,underminesthe validity of her card, I findthat it is good and it will be counted.DwightLeo filled out and signed a card aboutAugust 25. He received it the day before from DouglasSchlabach, who asked him "if [Leo] had any objections toallowing a Union election in the plant." When Leo repliedhe had no objection, Schlabach, handed him a card, toldhim to "look it over," and, "if [Leo] wanted,to sign thiscard to allow the Unionelection" and return it toSchlabach. The latter also said the Company could not fireLeo for signing the card. This last statement manifestly istrue and cannot be considered as misrepresenting facts.In response to a question on cross-examination whetheran election "was the only purpose of the card," Leoreplied that he was "told ... that the purpose of the cardwas to allow an election and if the majority of the people inthe plant voted for the Union, United Textile Workers ...would be the representative for the people at theCompany," and that this "was the extent of theconversation." I find that the reasonable import of thistestimony conveys the conclusion that Leo was informedthat the sole purpose of the card was to obtain an election.Hence, I find that Leo's card is sufficiently infected withfraud to be invalid. It will not be counted.3 Another resultisnotrequired because Leo read the card during hisleisure,for cards obtained by false representations are"unreliable."Englewood LumberCo., 130 NLRB 394, 395.Lee Garbacz, an employee in the unit on August 31, wasserving in the United States Air Force at the time of thehearing and was unable to testify. It was stipulated thatthe signature on a card in evidence as General Counsel'sExhibit 8(u) is genuine. It bears his name. Hence I findthat he signed it. That card is dated "Aug. 27, 1965,"appears to be completed in the same handwriting as that of'Leo left Respondent's employ in November I find this doesnot invalidate his card if it is found to be otherwise valid by theBoard or court HERCULES PACKING CORP.271the signature, and is stamped as officially received in theNLRB Regional Office at 1:01 p.m. on September 2.AeroCorp.,149 NLRB 1283, 1291;General Steel,157 NLRB636. On this evidence I find that this card was executed onAugust 27 and that it was in the possession of the Unionwhen it made a demand for recognition on September 2.Northwest Engineering,158 NLRB 624:Lifetime Door,158NLRB 13. Therefore it will be counted in the absence ofevidencethatthisemployeehasterminatedhisemployment with the Company.Larry Puchala, an employee in the unit on August 31,was in the United States Air Force when the hearing washeld and consequently could not testify. It was stipulatedthat the signature on a card in evidence as GeneralCounsel's Exhibit 8(v) is genuine. It bears his name.Accordingly, I find that he signed it. That card dated"8/26/65," appears to be filled in by the person who signedit,and is stamped as officially received in the NLRBRegional Office at 1:02 p.m. on September 2. For thereasons expressed in connection with the card of LeeGarbacz, I find that Puchala's card is valid, and it will becounted. Cf.Photobell Company,Inc., 158 NLRB 738.4.Concluding findings as to the refusal to bargainNo dispute exists as to the unit. On the record before meIfindasappropriate for the purposes of collectivebargaining a unit composed of "All production andmaintenance employees employed by the Respondent atitsAlden, New York, plant, excluding all other employees,office clerical employees, professional employees, guards,and supervisors as defined in the Act." In fact, the Boardfound this unit appropriate in the related representationcase. See General Counsel's Exhibit 6, p. 2. It is bindingupon me.Further, I find that the Union made a demand onSeptember 2 and 7 upon Respondent for recognition as theexclusive bargaining representative of the employees insaidappropriateunit,and that on each occasionRespondent refused to grant such recognition. In thisconnection I find that Union Representative Ryan, inmaking the demand, described the unit as "productionand maintenance employees"; and Respondent's evidencenot consonant with this is not credited. The fact that Ryandid not mention exclusions does not detract from thelawfulness of the demand.There were 78 employeesin the uniton September 2and 79 on September 7, computed as follows: The partieshave stipulated that at least 78 were employed therein onAugust 31 and September 2. See General Counsel'sExhibit 2. And the record discloses that one employee,Arthur Dombrowski, was hired on September 3 and beganwork on September 7. It was further stipulated at thehearing that the parties on September 7 stipulated thatthose enumerated in General Counsel's Exhibit 2 wereeligible to vote in an election held on September 16 It isreasonable to infer-and I do so-that the unit onSeptember 2 consisted of 78 and on September 7 wascomposed of 79 employees; i.e., the 78 in GeneralCounsel's Exhibit 2 plus Dombrowski.At the time of claiming recognition on September 2 and7 the Union had in its possession 42 valid cardsdesignating it as collective-bargaining agent. Manifestlythis is a majority of those employed in a unit composed of78 or 79 employees. It follows, and I find that onSeptember 2 and thereafter Respondent was obligated bystatute to recognize and bargain with the Union as theexclusive bargaining representative of the employees inthe unit involved, unless that majority was illegally orimproperlyobtainedorunlesstheemployerhadreasonable grounds to doubt that majority in good faith. Ihave already found that the Union's majority was properlyobtained and is not contaminated by improper methodsused by those soliciting signatures to cards. The remainingquestion is whether the Respondent's doubt of majorityrested upon good faith.Cameo Lingerie,148 NLRB 535.538;AaronBros., 158 NLRB 1077.First, Respondent contends that, because the Union losttwo elections at the plant in the past, Respondent wasjustifiedinquestioningtheUnion'smajorityonSeptember 2.But I find that Respondent did notcategorically rely on this past lack of success as a reasonfor doubting a majority. Rather, I find that Respondentanswered the Union's first demand only through PresidentRueger and that Rueger said in such reply, "You say youhave a majority . . . I have heard that before. Andapparently it wasn't true then, and I'm not sure that this istrue now." This is not an explicit assertion of genuinedoubt. Further, I find that Ryan offered to prove hismajority, that Rueger did not accept this offer, and thatRueger referred Ryan to Company Counsel Campbell. Cf.Irving Air Chute v. N.L.R.B.,350 F.2d 176, 182 (C.A. 2).Hence I find that Rueger did not specifically question themajority of the Union on September 2. ThusN.L.R B. v.Johnnie'sPoultryCo.,344F 2d 617 (C.A 8), isdistinguishable. Nor did Campbell question the majority.In any event, I find that an employer is not justified inrefusing recognition solely by reason of the fact that theUnion lost two elections in the past; for this connotes thata Union would never be entitled to demand recognitionupon a card check after it had once lost an election in thesame plant.Secondly, Respondent contends that the Union neveroffered to prove its majority. On this issue I credit theGeneral Counsel's evidence, and do not credit evidence ofRespondent inconsistent therewith. Hence I find thiscontention not well taken. In this connection I have notoverlooked Ryan's inconsistent written statement as towhat he told Rueger. See Respondent's Exhibit 1.Moreover I find that Ryan, in any event, offered to provemajority to Company Counsel Campbell on September 2.Then, again, Respondent claims that the Union nevermentioned how many were in the unit (other than anincorrect statementin its petitionin the representationcase, 3-RC-3740, that 70 employees were included) orhow many actual cards it possessed. I find this argumentlacks merit and will not, without more, support a good-faith doubt of majority. "Where, as here, the union hadproofof itsmajoritystatusreadilyavailableand[Respondent] chose not to learn the facts, it took thechance of what they might be."Jas. H. Matthews & Co. v.N.L.R.B.,354 F.2d 432 (C.A. 8);Irving Air Chute v.N.L.R.B.,350 F.2d 176, 182 (C.A. 2). Cf.N.L.R.B. v. C. J.Glasgow Co.,356 F.2d 476 (C.A. 7).Thirdly,Respondent bases its good faith on thecontention that the Union waived its demand forrecognition and bargaining. This position is claimed to besupported by the assertion that "the Union affirmativelytendered to the Company a choice between immediaterecognitionandanelection ...... (See p. 8 ofRespondent's brief.)But Ido not so find. Instead I findthat the Union agreed to an election only after theCompany demanded one, and that the Union's originalrequest for recognition was not qualified or limited bypresenting Respondent with the alternative of an election.The fact that the Union, after consenting to an election, 272DECISIONSOF NATIONALLABOR RELATIONS BOARDreported to its members(See Respondent'sExhibit 12)that it had agreed with the Company to an election doesnot compel a different finding. This merely recited a truehistorical fact which did not amount to a waiver.In factRespondent'sExhibit 12 expressly states that the Unionvisited the Company"to request recognition of our Unionas the collective bargaining agent of all production andmaintenance employees of Hercules"and that the Unionlater consented to an election.Merely consenting to anelection does not amount to a waiver of a demand forrecognition.Bernel Foam Co.,146 NLRB 1277;Irving AirChute V. N.L.R.B.,350 F.2d 176,182 (C.A. 2).Respondent further contends it had a reasonable doubtas to majority because another union in 1960 and 1962 hadlostelections at its Conneaut,Ohio, plants.For thereasons expressed above, I find this argument is not wellfounded,although I do find as facts that such electionswere lost in those years.Finally, Respondent seeks to justify a good-faith doubtby its lack of knowledge of union activity prior to the 1965demand for recognition,whereas it had such knowledge inthe past;so that before the 1965 demand it "had no suchforewarning."I do not credit Respondent's evidence thatithad no knowledge of the 1965 activity.For example,Respondent had some knowledge of union activity at sometime, for it introduced in evidence a union pamphlet. (SeeRespondent's Exhibit 12.) Of course this does not provewhen such knowledge was acquired;but I am not requiredto find when it learned of union activity at its plant. It issufficient for present purposes that I do not credit suchevidence that it had no knowledge.In any event I find thatwant of knowledge of union activity preceding a demandwill not excuse a refusal to look into the Union's majority.However,I do not find want of good faith in doubting theUnion's majority in the fact that Respondent engaged inunfair labor practices by certain passages in the speech ofSeptember 14. This is because the demand for recognitionpreceded this speech. HenceN.L.R.B. v. Farrell Co.,360F.2d 205 (C.A. 2), isinapposite.Moreover,I find that Respondent's conduct in refusingto recognize the Union is not flagrant and evidence of itsunion animus is slight.Cf.N.L.R.B. v. FlomaticCorp.,347F.2d 74, 78 (C.A. 2). But thisdoes not prevent a finding ofan unlawful refusal to bargain and a recommendation of anappropriate bargaining order.Joy Silk Mills v. N.L.R.B.,185 F.2d 732,741 (C.A.D.C.).Further, I find that a bargaining order is appropriatebecause no question of representation exists in theconnected representation case. A bargaining order isproper because there is no outstanding valid election.Photobell Company, Inc.,158 NLRB 738. As found abovethe election heretofore held on September 16 has been setaside by the Board. See General Counsel's Exhibit 6.B. Interference, Restraint, and Coercion1.The letter of September 7 or 8Following the Union's demands for recognition onSeptember 2 and 7, Respondent on about September 7 or8 mailed a letter(G.C.Exh.3) to all employees in the unit.Itisnot contended that this letter, standing alone,transgresses Section 8(a)(1) of the Act; but the GeneralCounsel claims it is coercive when appraised in the light ofanother letter dated September 11 (G.C.Exh. 4), or aspeech of President Rueger (G.C.Exh. 5) on September 14,or both. Further,it isnot contended that said letter ofSeptember11 (G.C.Exh.4) itself violates Section 8(a)(1) ofthe Act.First,since the proposition is given that neither theletterofSeptember 7 (G.C.Exh. 3) nor the letter ofSeptember11 (G.C.Exh.4)amounts to an unfair laborpractice, it follows that when both are read together noviolation of law has been demonstrated.For nothing illegaladded to nothing illegal amounts to nothing illegal. This istruemathematically also; nothing plus nothing equalsnothing. Stated differently,I find that one lawful letter(which is nothing illegal)plus another lawful letter (whichalso is nothing illegal)add up to two lawful letters(which isstill nothing illegal).Second, it is not contended,nor am I called to passupon, the question of whether lawful expressionsprotected by Section 8(c) of the Act may be examined fortraces of union animus in evaluating other evidence wheresuchanimushas become an issue.N.L.R.B. v. Va. ElectricCo.,314 U.S. 469;U.A.W. V. N.L.R.B., supra.The onlycontention made by the General Counsel is that these twolettersconstituteunfair labor practiceswhen readtogetherorinconjunctionwiththespeechofSeptember14 (G.C.Exh. 5);itisnot argued that theseletters,although lawful,display union animus by theCompany.Third, nor do I find that either or both letters,when readtogether with the speech of September 14 (G.C.Exh. 5),constitute unfair labor practices under Section 8(a)(1) ofthe Act. This is because these letters were transmittedseveral days before the speech was delivered.Hence toattempt to contaminate the letters,admittedly lawful inthemselves,by subsequent conduct or words ofRespondent,istogivesuch subsequent conductretroactive effect.Thismay not be done. This is fardifferent from using the letters to explain subsequentconduct or words, for in such instance no retroactivity isinvolved. Cf.U.A.W. v. N.L.R.B., supra,(C.A.D.C.).Fourth, of course,when lawful letters or wordssimultaneously accompany illegal conduct or words, then,according to the Board,the lawful conduct or words losetheir protective clothing and may be found to be unlawful.Savoy Leather Mfg. Corp.,139 NLRB 425,426;McCormickLongmeadow Stone Co., Inc.,155 NLRB 577, fn. 1. Butthat is not the case here. Hence I find that the letters ofSeptember 7 and 11 must be construed apart from thespeech of September 14. When so regarded, they retaintheir lawful character. Accordingly I find the letter ofSeptember 7 (G.C.Exh. 3) is not coercive. It will thereforebe recommended that this aspect of the complaint bedismissed.2.Theletter of September 11 or 12AboutSeptember11 or 12Respondent mailed anotherletter to all employees in the unit(G.C.Exh. 4). TheGeneralCounseldisavows that this letter, taken alone, isproscribedby the Actas an unfair labor practice.But, aswith theletter of September7 or 8, the General Counselargues that this September 11 letter transcends Section8(a)(1) ofthe Actwhen appraised along with the speech ofSeptember14 (G.C.Exh. 5),or the letter of September 7(G.C.Exh. 3), or both.For the reasons set forth above in connection with theletter of September 7 or 8(G.C.Exh. 3), I findthat theletter of September11or12 is legally innocuous orotherwise colorless to establish a violation of Section8(a)(1).Accordingly, I shall recommend that this branch ofthe complaint be dismissed. HERCULES PACKING CORP.2733.The speech of September 14About September 14, President Rueger assembled allemployees and supervisors in the production andmaintenance unit to give them the "Company's side of thepicture." He did this by reading a speech, which was firstedited by Company Counsel Campbell, twice on that day:about 7 a.m. to the first shift, and in mid-afternoon toemployees on the later shifts. The complete text ofRueger's remarks is set forth in General Counsel's Exhibit5.Rueger had in the past several years spoken "regularly"to employees upon subjects of interest to them, but onthose occasions he did not use a prepared text.Most of said speech, while expressing opposition to theUnion and presenting arguments in favor of theCompany's position, is protected by Section 8(c) of the Actas free speech. But I find certain passages therein toexceed the bounds of allowable free speech and toconstitute restraint and coercion prohibited by Section8(a)(1).(a)Rueger adverts to two employees who were found tobe engaged in competition with the Company duringnonworking hours by manufacturing gaskets and sellingthem to the Company's customers. After detecting thissituation,Rueger continued, he "still employed" twobrothers of one of these unfaithful employees because, at a"Harmony Dinner" following an election in 1963 "in whichthe union ... was rejected, these [2 brothers] gripped myhand, looked me in the eye and stated that from thatmoment on they would be good, faithful employees andwould do nothing further to impede the progress we wereattempting to make."This statement may be thought to refer to a failure todischarge because the two brothers promised not tocompete with the Company. But, I find that it reasonablymeans, and was intended to convey the impression, thatRueger retained them only because they had assured himthey would no longer adhere to the Union and in thismanner demonstrated their loyalty to Respondent. This isbecause the two brothers never competed with theCompany, and because the offending, competingemployees did not terminate their employment untilMay 4, 1964, as Rueger explained in his speech. (Ruegertestified that one quit and one was discharged on May 4.)But the Harmony Dinner at which the brothers "gripped[Rueger's] hand" was celebrated on December 4, 1963.Hence, it is difficult to comprehend why Rueger shouldretain disloyal, competing employees until May 4, 1964,but be concerned about the loyalty of the innocentbrothersofone of those competing employees onDecember 4, 1963. It is more reasonable to construeRueger's allusion to his kindness in not discharging thetwo brothers as based upon his conviction that they hadassured him that they would disassociate themselves fromthe Union. Thus job security was promised in the speechin return for a vote against the Union. Accordingly, I findthat this aspect of the speech violates Section 8(a)(1) and isnot shielded by Section 8(c) of the Act. This result is notaffected by the fact that Rueger in another speech toemployees called the above disloyalty to their attention,for that speech was not made until May 5, 1964, and couldnot have any bearing on interpreting action taken onDecember 4, 1963.(b)Another portion of Rueger's speech mentions thatpast benefits (such as time off to go hunting, or staying athome with sick children, "or additional days of vacation tofillout a week," and other benefits there enumerated)"would go out the window" if the employees wererepresented by a union. While it is true that these arebargainablematters which must be negotiated with amajoritycollective-bargainingrepresentativeoftheemployees, it is equally true that existing benefits cannotbe unilaterally changed by an employer aftera union isselected by employees. Otherwise an employer would befree to throw evenexistingwages "out the window" untiltheywere negotiated with a newly designated union.Accordingly, I find that this segment of Rueger's speech iscoercive because it threatens employees with reprisals ifthey chosea union torepresent them.(c)Still another passage in Rueger's speech refers toother benefits now enjoyed by younger employees,including free college or technical school tuition, the hiringand retaining of young men under 21 who were subject toimmediate draft by the armed services, as well as thehiring of those who take temporary jobs to finance theireducation. Continuing, Rueger asked, "Could we afford todo this if we were not permitted to deal with you asindividuals, but only as clock numbers?" Like the benefitsin the preceding subsection, I find that these benefits,according to Rueger's speech, will be lost if a unionrepresents the employees. Hence, I find an unlawful threatof reprisals.(d)As found above, the remainder of the speech isunobjectionableunder Section 8(a)(1) because it issafeguarded by Section 8(c). While the tenor thereof isantiunion and proemployer, conveys the thought theemployer's present working conditions are excellent, andinsiststhata union'sdemand may be resisted by anemployer, nevertheless I find no restraint or coerciontherein.The fact that the Board found that the entirespeech constituted sufficient grounds to set aside theelection of September 16, 1965 (see G.C.Exh. 6), is notcontrolling on the question of whether an unfair laborpractice occurred; for, in election cases, conduct not risingto the gravity of an unfair labor practice may yet be foundto affect the validity of an election.General Shoe Corp., 77NLRB 124, 126. The Board did not find any unfair laborpracticesin settingaside the election. (See G.C.Exh. 6.)IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThose activities of Respondent set forth in section III,above, found to amount to unfair labor practices occurringin connection with its operations described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.It having been found that Respondent has engaged incertain unfair labor practices prohibited by Section 8(a)(1)and (5) of the Act, it will be recommended that it cease anddesist therefrom and that it take specific affirmativeaction,described below, designed to effectuate thepolicies of the Act. However, Respondent's conduct in myopinion does not portray a general hostility to the Act; and,therefore, a remedy broad in scope is not warranted. Theremedy adopted should be commensurate with theviolations found.Accordingly, I find that an order isappropriate which is limited toenjoiningthe conductfound to be objectionable under the Act.Upon the basis of the foregoing findings of fact and theentire record in this case, I make the following: 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.TextileWorkers Union of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) of theAct.2.Respondent is an employer as defined in Section 2(2),and engaged in commerce within the meaning of Section2(6) and (7), of the Act.3.By threatening employees with loss of benefits if theUnion succeeded in representing them, and offeringbenefits to employees to remain nonunion, Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.Allproductionandmaintenanceemployeesemployed by Respondent at its Alden, New York, plant,excluding all office clerical employees, professionalemployees, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purpose of collectivebargaining within the meaning of Sections 8(a)(5) and 9 ofthe Act.5.On or about September 2, 1965, and at all materialtimes thereafter, the Union has represented a majority andhas been the exclusive bargaining representative of all theemployees in the aforesaid appropriate unit for purposesof collective bargaining within the meaning of Sections8(a)(5) and 9 of the Act; and Respondent was on that date,and has been since, legally obligated to recognize andbargain with the Union as such6.By refusing to recognize or bargain with the Unionfor the employees in said appropriate unit on and sinceSeptember 2, 1965, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.7.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) of theAct.8.Respondent has not committed any other unfair laborpractices as alleged in the complaint.RECOMMENDED ORDERUpon the basis of the above findings of fact andconclusions of law, and upon the entire record in this case,it is recommended that Respondent, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize or bargain with the Union astheexclusivebargaining representative of all theemployees in the above-mentioned appropriate unit.(b)Threatening its employees with loss of benefits ifthe Union succeeded in representing them.(c)Promising benefits to its employees to remainnonunion.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of all employees in theaforesaid appropriate unit and, if an understanding isreached, embody such understanding in a written signedagreement.(b)Post at its premises at Alden, New York, copies ofthe attached notice marked "Appendix. '14 Copies of saidnotice, to be furnished by the Regional Director for Region3, after being duly signed by an authorized representativeof Respondent, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere such notices are usually displayed Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision, what stepsRespondent has taken to comply herewith.'IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other aspects.' In the event that this Recommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "'In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder. what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL , upon request, bargain collectively withTextileWorkers Union of America, AFL-CIO, as theexclusive bargaining representative of all employeesin the bargaining unit described below with respect torates of pay, wages, hours of employment, and otherconditions of employment, and, if an understanding isreached, embody such understanding in a writtensigned agreement.The bargaining unit isAll production and maintenance employees atour Alden, New York, plant, excluding all clericalemployees, professional employees, guards, andsupervisors as defined in the Act.WE WILL NOT threaten our employees with loss ofbenefits if TextileWorkersUnion of America,AFL-CIO, succeeds in representing them.WE WILL NOT promise benefits to our employees toremain nonunion.All our employees are free to become or remain, orrefrain from becoming or remaining, members of saidTextileWorkers Union of America, AFL-CIO, or anyother labor organization.HERCULES PACKINGCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 4th Floor, The120 Building, 120 Delaware Avenue, Buffalo, New York14202, Telephone 842-3112.